UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 23, 2011 STEWART & STEVENSON LLC (Exact Name of Registrant as Specified in its Charter) Delaware 001-33836 20-3974034 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 Louisiana St., Suite5900, Houston, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713)751-2700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a—12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d—2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets On March 23, 2011, Stewart & Stevenson LLC (“the Company”) acquired 100% of the stock of EMDSI-Hunt Power LLC (“EMDSI”) in an all cash transaction from ITOCHU of Japan for total consideration of approximately $26.5 million, subject to final closing adjustments.The acquisition was funded from available cash and through borrowings under the Company’s revolving credit facility.EMDSI, which is based in Harvey, Louisiana, specializes in the marketing and distribution of medium speed diesel engines for marine propulsion, drilling and power generation applications and is a provider of aftermarket parts and service.Financial statements with respect to EMDSI and related pro forma information are not included in this report and will be filed with the Securities and Exchange Commission within the time period prescribed. A copy of the press release announcing the acquisition is attached hereto as Exhibit 99.1 and is incorporated herein. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit NumberDescription 99.1Press release issued March 24, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEWART & STEVENSON LLC By: /s/ John B. Simmons John B. Simmons Chief Financial Officer March 29, 2011
